Citation Nr: 1821725	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-32 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide agent exposure and/or as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971 in the United States Army, with service in Vietnam from July 31, 1970 to July 30, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2016, the Veteran appeared before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In May 2017, the Board remanded the above claims, along with claims for service connection for peripheral neuropathy of the arms and tinnitus.  In a March 2018 rating decision, the RO awarded service connection for peripheral neuropathy of the arms and tinnitus.  As such, they are no longer on appeal and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

For future review of the record, the Board refers to the May 2017 remand regarding the procedural history involving the Veteran's October 2016 hearing.  In short, the merits of the appeal were not addressed at that hearing.  While on remand, the Veteran was offered a new hearing but did not respond.  Should any new hearing occur in the future, the procedural complications of Arneson v. Shinseki, 24 Vet. App. 379 (2011) have not been implicated, as discussed by the Board in the last remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2017, the Board remanded the claim primarily in order to obtain an opinion addressing direct service connection due to herbicide agent exposure.  The examiner was specifically directed to address the National Academy of Sciences update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide agent exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010). See also, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).  

A VA examination was conducted in May 2017.  The examiner provided a negative nexus opinion in this regard because "herbicide is not listed to cause hypertension in VA website, it's not IHD."  The examiner provided a citation to a VA website.

An addendum must be obtained addressing the NAS update and providing an opinion based on medical expertise, not the VA website or VA's regulations regarding presumptive service connection.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's electronic claims file to the May 2017 VA examiner for an addendum opinion.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required. 

Ask the examiner to provide a rationale for his opinion that the Veteran's hypertension was less likely than not incurred in or caused by service, including as due to herbicide agent exposure, based on medical expertise.  In other words, the examiner should not base his opinion on the fact that VA does not recognize hypertension as a disease eligible for presumptive service connection based on herbicide agent exposure.
The examiner must address the National Academy of Sciences Update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide agent exposure.  

2.  After the requested development has been completed, the AOJ must review the opinion to ensure it is in complete compliance with the directives of this remand.  If the opinion is deficient in any manner, the AOJ must take all action to correct the deficiency. 

3.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the 
Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




